Citation Nr: 0808944	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-06 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for tension headaches, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969 and from May 1970 to May 1973. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (the RO).

Procedural history

In the March 2004 rating decision, service connection was 
denied for tension headaches.  The veteran perfected an 
appeal of that denial.

The veteran testified at a videoconference hearing which was 
held in May 2006 before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.

In March 2007, the Board remanded this claim for further 
development.  The VA Appeals Management Center continued the 
previous denial of the veteran's claim in a November 2007 
supplemental statement of the case (SSOC), and the case has 
again been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

Issue not on appeal

In the March 2007 decision, the Board denied an increased 
(compensable) rating for bilateral hearing loss.  That issue 
has therefore been resolved.  See 38 C.F.R. § 20.1100 (2007).


REMAND

For reasons expressed immediately below, the Board believes 
that the issue on appeal must be again remanded for further 
procedural and evidentiary development.

In its March 2007 decision, the Board noted that the claim of 
service connection for tension headaches as secondary to the 
service-connected PTSD was a separate and distinct claim from 
the direct service connection claim for which the veteran had 
already perfected an appeal.  This determination was 
congruent with its understanding of the jurisprudence of the 
United States Court of Appeals for Veterans Claims at the 
time.  See Perman v. Brown, 5 Vet. App. 237, 239 (1993).  

However, the United States Court of Appeals for the Federal 
Circuit has since overruled Perman; therefore, a secondary 
service connection claim cannot be considered to be separate 
from a service connection claim of a direct basis even though 
there are two different theories of entitlement.  See 
Robinson v. Mansfield, No. 04-1690 (U.S. Vet. App. Jan. 29, 
2008).  Thus, in this case, the secondary service connection 
claim, which was previously considered to be a separate and 
distinct claim, is part of the service connection claim for 
which the veteran had perfected appeal.  

The RO has not yet adjudicated the secondary service 
connection claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In a June 2007 addendum to a report of a May 2007 VA 
examination, the examiner stated that the veteran's claims 
file "does not show any evidence of headaches while in 
service."  However, the veteran's service medical records 
reflect complaints of headaches in July 1967 and in November 
1967.  In light of this evidence, another VA medical opinion 
is necessary.  

Moreover, there is not a medical nexus opinion of record 
addressing a relationship between the tension headaches and 
the PTSD.  A medical opinion on this matter is necessary for 
the adjudication as to the secondary service connection 
theory of entitlement.  

Accordingly, this issue is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for the veteran's 
records to be reviewed by a physician in 
order to determine the nature and 
etiology of his tension headaches.  After 
review of all pertinent medical records, 
the reviewing physician should provide an 
opinion as to whether it is as least as 
likely as not that the veteran's tension 
headaches are related to the veteran's 
military service, in particular stress 
related to combat (as is contended by the 
veteran) and/or the complaints of 
headaches in July 1967and November 1967.  
The reviewer should also render an 
opinion as to whether it is as least as 
likely as not that the veteran's service-
connected PTSD caused or aggravated the 
tension headaches.  If physical 
examination and/or diagnostic testing if 
the veteran is deemed to be necessary by 
the reviewing physician, such should be 
accomplished.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim on both a direct and a secondary 
basis.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

